an abuse of discretion.      Id.   The district court must consider the
                underlying basic policy of deciding a case on the merits. Id.
                            Appellant contends that respondent did not establish
                excusable neglect, intended to delay the proceedings, and lacked good
                faith.' Appellant asserts that the respondent's principal's heart attack,
                the closure of respondent's offices for the holidays, and allegations that
                respondent did not receive copies of the motion sent to respondent's
                registered addresses did not render its neglect excusable.
                            The district court first found that the motion was timely as it
                was filed ten days after service of the notice of entry of its order. This
                constitutes a reasonable time for this rule where six months may be
                considered the extreme limit of reasonableness. NRCP 60(b); see Union
                Petrochemical Corp. of Nev. v. Scott, 96 Nev. 337, 339, 609 P.2d 323, 324
                (1980). Second, the district court found no intent to delay in light of
                respondent's counsel's withdrawal and re-engagement. Despite falling
                beyond DCR 13(3)'s deadline, respondent's prompt efforts to remedy the
                situation by re-engaging counsel and opposing the motion do not suggest
                an intent to delay. See Kahn v. Orme, 108 Nev. 510, 514, 835 P.2d 790,
                793 (1992) (concluding no abuse of discretion when district court found
                intent to delay the proceedings by waiting almost five months after the
                entry of default to obtain counsel to seek relief). Third, the district court
                found that respondent was unaware of its obligation because it lacked



                      'Appellant also argues that respondent failed to tender a
                meritorious defense. This court has abandoned the requirement that
                NRCP 60(b)(1) relief in setting aside a default judgment requires showing
                a meritorious defense. Epstein v. Epstein, 113 Nev. 1401, 1405, 950 P.2d
                771, 773 (1997).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      counsel when the motion for summary judgment was filed. Nothing in the
                      record suggests that respondent was aware of the deadline imposed by
                      local court rules.      See Stoecklein,   109 Nev. at 273, 849 P.2d at 308.
                      Finally, the district court found that respondent acted in good faith by
                      promptly filing a motion to extend the deadline to object to appellant's
                      motion and that the interests of justice warrant adjudicating the matter
                      on the merits. In light of the preceding, the record does not suggest that
                      respondent acted in bad faith.
                                     Having reviewed the record, we conclude that the district
                      court's findings are supported by the record and that the district court has
                      not abused its discretion. Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.




                                                                         , J.



                                                                         9 I(
                                                                    Pickering
                                                                                           , J.




                      cc:      Hon. Elliott A. Sattler, District Judge
                            • Charles L. Geisendorf, Ltd.
                               Oshinski & Forsberg, Ltd.
                               Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 19474    4(geg.